To clarify the opinion as to allowances of items of interest, the attorneys' fees shall bear interest from the date of the original judgment here, May 29, 1930; the temporary allowance pendente lite to bear interest from the respective due dates as decreed to be paid by the trial court; and the permanent allowance of alimony of $7,500 to bear interest from the date of the original judgment here, viz., May 29, 1930; that execution or order of sale be not issued as to permanent alimony and attorneys' fees for ninety days from this date.
All the Justices concur. *Page 458